Case 2:18-cr-O0086-MLCF-JVM Document 48 Filed 12/10/18 Page 1 of 3

i _US.DISTRICIGOURT
| em DISTRICT OF LOUISIANA
{

 

 

7 |
UNITED STATES DISTRICT COURT nae EC iv 2018 | |
EASTERN DISTRICT OF LOUISIANA WILLIAM W. eee by
CLERK
UNITED STATES OF AMERICA * CRIMINAL DOCKET NO: 18-86
v. *
CARLOS ALBERTO ZELAYA ROJAS * SECTION: “F” ( ] \
% % *
NOTICE OF CHANGE OF ADDRESS
Dear Clerk:
Please note the following address change:
New Address:
Mario Roberto Zelaya Rojas
Preventive Detention Facility located inside the First Battalion of Infantry
Ocotal Village, Francisco Morazan
Honduras, Central America, 11101
Mobile: (504) 9500-1352 (Fernando Zelaya, Brother)
CERTIFICATE OF SERVICE Submitted by:
I hereby certify that I have served a copy of this
Document on all counsel of record either in person N Cr “a te ( Yt

 

Or by mailing it postage prepaid on this

enaniv PecemS 20/8
- Oean\ “ om oe

thes qrber Fctayetl ojas TENDERED FOR FILING

 

DEC 10 2018
U.S. DISTRICT COURT
Eastern District of Louisiana __ Fee
Depry Clerk __ Precess
XxX Dktd
—. CtRmDep.

 

.. Doc. No.
No Robes Neate RRS KS" 48 Filed 12/10/18 Page 2 of 3

Teset erterdtion = s+

FRIMER Alon DE ae

Fiesty Balt Ta\vou of ake aa’ 3

NUS@WO
¥.M. Hone URAS, Central AmeRicA

Zip Astiotr

United States
Disteick Cont
Eastean Distaich
of Louisiana
500 Poudans Siaeet
New Orleans, LA #0130

U.S.A.
Case 2:18-cr-O0086-MLCF-JVM Document 48 Filed 12/10/18 Page 3 of 3

Align top of FedEx Express® shipping label here.

ERO: (985) 956-
| SEBRa treeo0 lila
| 717 HEAVENS DR @PT 8
MANDEVILLE LA 70471

US DISTRICT CT.
' E DISTRICT OF LOUISIANA

; 00 POYDRAS ST

| PER SE CLAIMANT ROOM C151
| NEW ORLEANS LA 70130 (US)

SH. ATE: O7DECIa
acts S 0.90 is

CAD: O06994594/SsFE1922
DIMMED! 12 k 10% 1

       

|

 

1
j to

MAN ee Bk Sai tea

(504) Sa9-7751 REF:
ue

 
  

youth HOR RN Hl) FedEx

j Ground

i i , ny ' ‘

| ™* 7842 6690 4634

2, 70130
a %

 

 

 

 

JIGZ1IBNS1 S01 uy

 

< | 9622 0019 O (000 oo0 0000) 0 00 7842 6630 4634
- «s s '
~

‘Sit

 

 
